                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,            : Case No.: 3:19CR002(1)TMR
                                     :
                  Plaintiff,         : ORDER
                                     :
                  v.                 :
                                     :
THOMAS MEAD,                         :
                                     :
          Defendant.                 :


                                  ORDER

     On or about August 12, 2019, pursuant to Federal Rule of

Criminal Procedure 48(a), the United States moved to dismiss the

indictment in this matter as to defendant Thomas Mead only.        The

Court hereby GRANTS this motion and dismisses the indictment

against Thomas Mead only.




  8/13/19
_______________
                               s/Thomas M. Rose
                          _________________________________________
DATE                      HONORABLE THOMAS M. ROSE
                          UNITED STATES DISTRICT COURT JUDGE




                                     1
